224 F.3d 675 (7th Cir. 2000)
United States of America, Plaintiff-Appellant,v.Cordell G. Sawyer, Defendant-Appellee.
No. 99-3687
In the  United States Court of Appeals  For the Seventh Circuit
Argued March 30, 2000
Decided August 18, 2000

Appeal from the United States District Court  for the Southern District of Illinois.  No. 99-CR-30091-PER--Paul E. Riley, Judge.[Copyrighted Material Omitted]
Before Bauer, Diane P. Wood, and Williams, Circuit  Judges.
Williams, Circuit Judge.


1
Cordell G. Sawyer, who  stands charged with being a felon in possession  of a firearm, successfully argued to the district  court that bullets found on his person when he  was arrested (which match the bullets in the gun  he is alleged to have possessed) should be  suppressed as the product of an illegal search.  The government takes the opposite view and has  filed this interlocutory appeal challenging the  district court's ruling. Because we conclude that  the bullets found on Sawyer were not the product  of an illegal search, we reverse.


2
* The only account of the events leading up to  the search that produced the bullets the district  court suppressed comes from Deputy United States  Marshal Thomas Woods, who was the only witness to  testify at Sawyer's suppression hearing. From  Woods's testimony the following facts emerge.


3
On the night of Sawyer's arrest, Woods was  assigned to a joint federal-state fugitive task  force operating in East St. Louis, Illinois. At  approximately 10:30 p.m., Woods and the other  deputy marshals and local police officers with  whom he was working were patrolling the 1400  block of North 55th Street, a high crime area  where Woods and other officers had made prior  arrests for drug and weapons offenses. While  traveling north on 55th Street, Woods and the  other task force officers observed Sawyer  standing alone in front of a vacant building  dressed in all black clothing. Suspicious, the  officers stopped their vehicle. Woods, who was  wearing a bullet proof vest with the words  "Police, U.S. Marshal" on it, got out, identified  himself as a law enforcement officer, and told  Sawyer that he would like to speak with him.  Sawyer immediately turned and ran toward the rear  of the vacant building.


4
Woods gave chase, using his flashlight to keep  Sawyer in view. During the chase, Sawyer stumbled  and fell. As Sawyer was getting up, Woods saw  Sawyer pull an object from his midsection, from  underneath his clothing, and throw it to the  ground. Woods, who was only ten feet away at the  time, believed the object to be a gun, perhaps  stainless steel and semiautomatic, but he was not  absolutely sure. After dropping the object,  Sawyer continued his flight from Woods. Shortly  thereafter, Woods lost sight of Sawyer.


5
By this time, however, Woods was in verbal  contact with the other task force officers and  told them what had happened. About a minute  later, Sawyer was found hiding under a bush about  twenty yards from where Woods had lost sight of  him. As Woods approached, one of the task force  officers, Deputy United States Marshal Tony  Nelson, was handcuffing Sawyer. Woods placed  Sawyer under arrest for "unlawful use of a  weapon, carrying a gun," a state crime. See 720  Ill. Comp. Stat. 5/24-1(a)(4). Meanwhile, Nelson  frisked Sawyer and discovered a plastic bag  containing a number of .45 caliber bullets in  Sawyer's left front pants pocket.


6
Once Sawyer was in custody, Woods returned to  the area where he had seen Sawyer toss the object  he believed to be a gun. After some searching, he  found a Colt semiautomatic handgun, light in  color, possibly stainless steel. The gun was  loaded with .45 caliber bullets, which were  subsequently determined to be identical to the  bullets found on Sawyer.


7
Later, it was discovered that Sawyer had  previous felony convictions. Based on this  information, the U.S. Attorney for the Southern  District of Illinois charged Sawyer with being a  felon in possession of a firearm, in violation of  18 U.S.C. sec. 922(g)(1). In pretrial  proceedings, Sawyer filed a motion to suppress  the bullets found on him when he was arrested on  the ground that the bullets were obtained  pursuant to an illegal search. The government  responded that the search that uncovered the  bullets was justified both as a search incident  to arrest and as a protective pat-down search  authorized by Terry v. Ohio, 392 U.S. 1 (1968).


8
The district court rejected both of the  justifications offered by the government. With  respect to the first, the court concluded that  the search was not a proper search incident to  arrest because Sawyer's warrantless arrest was  not supported by probable cause. As for the  second, the court ruled that the search could not  be justified as a Terry pat-down search because  there was insufficient evidence regarding the  knowledge of the officer who conducted the  search. Accordingly, the district court ordered  the bullets suppressed.


9
Exercising its right to pursue an interlocutory  appeal of the suppression order, see 18 U.S.C.  sec. 3731, the government now appeals. It raises  three arguments: (1) that the suppressed bullets  were recovered pursuant to a search incident to  a lawful arrest; (2) that the suppressed bullets  were recovered pursuant to a lawful Terry pat-  down search; and (3) that the suppressed bullets  would have inevitably been discovered by lawful  means and therefore should not have been  suppressed. Because the first of these arguments  is adequate to resolve this appeal, however, our  analysis will be restricted to the issues raised  by that argument.

II

10
It has long been the rule that law enforcement  officers may conduct a full search of an arrestee  in order to discover weapons the arrestee might  be carrying and to preserve evidence that might  be destroyed. United States v. Robinson, 414 U.S.  218, 235 (1973); United States v. Rodriguez, 995  F.2d 776, 778 (7th Cir. 1993). Such a search is  permissible, however, only if the arrest was  legal. United States v. Kincaid, 212 F.3d 1025,  1028 (7th Cir. 2000); United States v. Levy, 990  F.2d 971, 974 (7th Cir. 1993). An officer may  legally arrest a suspect without obtaining an  arrest warrant beforehand only if the officer has  probable cause to believe the suspect has  committed a crime and the suspect is not inside  his or her home. Payton v. New York, 445 U.S.  573, 576 (1980); United States v. Watson, 423  U.S. 411, 423-24 (1976); United States v.  Gilbert, 45 F.3d 1163, 1166 (7th Cir. 1995). The  government claims that Sawyer's arrest satisfies  the requirements for a warrantless arrest, but  Sawyer maintains that neither Deputy Marshal  Woods, nor any of the other task force officers,  had probable cause to believe he had committed a  crime.


11
A law enforcement officer has probable cause to  make an arrest when the facts and circumstances  within the officer's knowledge and of which the  officer has reasonably trustworthy information  are sufficient to warrant a prudent person in believing the suspect has committed or is  committing an offense. Gilbert, 45 F.3d at 1166;  United States v. Levy, 990 F.2d 971, 973 (7th  Cir. 1993) (citing Beck v. Ohio, 379 U.S. 89, 91  (1964)). Probable cause, however, does not  require evidence sufficient to support a  conviction, nor even evidence demonstrating that  it is more likely than not that the suspect  committed a crime. United States v. Burrell, 963  F.2d 976, 986 (7th Cir. 1992). So long as the  totality of the circumstances, viewed in a common  sense manner, reveals a probability or  substantial chance of criminal activity on the  suspect's part, probable cause exists. Levy, 990  F.2d at 973 (citing Illinois v. Gates, 462 U.S.  213, 244 (1983)).


12
As noted above, the district court agreed with  Sawyer that the task force officers lacked  probable cause to arrest Sawyer at the time he  was arrested. The district court appears to have  rested its ruling on three alternative grounds: (1) that probable cause did not exist until the  task force officers later determined that Sawyer  had prior felony convictions; (2) that Deputy  Marshal Woods's belief that Sawyer dropped a gun  was insufficient to create probable cause; and  (3) that without knowing what Deputy Marshal  Nelson knew when he initiated Sawyer's arrest,  there was insufficient evidence to find that  probable cause existed. The government contends  that each of these determinations is flawed.


13
In considering a challenge to a suppression  order, we review de novo the ultimate conclusion  regarding whether the law enforcement officers  had probable cause. Ornelas v. United States, 517  U.S. 690, 699 (1996). At the same time, however,  we review all findings of historical fact and  credibility determinations deferentially, for  clear error. Id. Under these standards, we are  persuaded that none of the grounds the district  court offered for its suppression ruling supports  the conclusion that the task force officers  lacked probable cause to arrest Sawyer.


14
The first ground on which the district court  relied--that probable cause did not exist until  the task force officers later determined that  Sawyer had prior felony convictions--rests on the  mistaken assumption that Sawyer was initially  arrested for being a felon in possession of a  firearm (the federal crime with which he was  ultimately charged). However, as is clear from  the testimony of Deputy Marshal Woods at the  suppression hearing, Sawyer was arrested for  "unlawful use of a weapon, carrying a gun," a  violation of Illinois's general prohibition on  carrying a concealed firearm, 720 Ill. Comp.  Stat. 5/24-1(a)(4).1 Thus, the fact that the  task force officers had not yet identified Sawyer  as a convicted felon is irrelevant to whether  they had probable cause to arrest Sawyer for this  state law violation. The district court's  conclusion to the contrary is erroneous.


15
The second ground the district court articulated  for its suppression ruling--that Deputy Marshal  Woods's belief that Sawyer dropped a gun was  insufficient to create probable cause--suffers  from a similar problem. The district court  attributed a greater than warranted level of  uncertainty to Woods's belief that Sawyer dropped  a gun based on what appears to be a  misunderstanding of Deputy Marshal Woods's  testimony regarding what he saw Sawyer toss to  the ground while he pursued him. The district  court's order suggests that Woods was certain  only that he saw Sawyer toss a stainless steel  object to the ground, but Woods actually  testified that he was "very certain" that Sawyer  dropped a firearm. There is nothing in the  district court's suppression order to suggest, as  Sawyer argues on appeal, that the court's  characterization of Woods's testimony rests on a  credibility determination rather than a simple  misunderstanding of that testimony. As such, the  district court committed clear error in  attributing unwarranted uncertainty to Woods's  belief that Sawyer dropped a gun.


16
In any event, and more importantly, probable  cause does not require certainties. Given the  surrounding circumstances, as long as Woods  reasonably believed there was a substantial  chance that the object Sawyer dropped was a  firearm, he had probable cause to arrest Sawyer.  See Kincaid, 212 F.3d at 1029 (probable cause  inquiry depends on officer's reasonable beliefs).  In concluding that Woods's belief that Sawyer  dropped a gun would not support a finding of  probable cause, the district court simply imposed  too technical and too stringent a probable cause  standard.


17
The third ground the district court gave for  its suppression ruling--that without knowing what  Deputy Marshal Nelson knew when he initiated  Sawyer's arrest, there was insufficient evidence  to find that probable cause existed--also relies  on a too stringent probable cause standard. When  law enforcement officers are in communication  regarding a suspect, the knowledge of one officer  can be imputed to the other officers under the  collective knowledge doctrine. United States v.  Hensley, 469 U.S. 221, 232-33 (1985); Tangwall v.  Stuckey, 135 F.3d 510, 517 (7th Cir. 1998);  United States v. Nafzger, 974 F.2d 906, 910-11  (7th Cir. 1992). For instance, if officers from  an Illinois police department have probable cause  to arrest a suspect and they send a bulletin  regarding the suspect to police departments in  Wisconsin, a Wisconsin police officer may arrest  the suspect without personal knowledge of the  facts and circumstances supporting the probable  cause possessed by the Illinois officers who sent  the bulletin. See Hensley, 469 U.S. at 232-33.  The same is true when the officers are all at the  scene of an arrest. United States v. Edwards, 885  F.2d 377, 382-83 (7th Cir. 1989). Therefore,  because Woods was in communication with the other  task force officers at the scene, including  Nelson, Woods's knowledge can be imputed to  Nelson. It does not matter that we do not know  what Nelson knew when he initiated Sawyer's  arrest, because we do know what Woods knew.


18
This entire analysis, however, proceeds on the  assumption that it was necessary for Deputy  Marshal Nelson to have probable cause to arrest  Sawyer, but the correctness of that assumption is  far from clear. Although Nelson cuffed Sawyer, it  was Woods who placed Sawyer under arrest. Given  Woods's participation in the arrest, there is no  basis for thinking it necessary that Nelson have  probable cause. For this reason too, the district  court erred in basing its suppression ruling on  the lack of evidence concerning Deputy Marshal  Nelson's knowledge.


19
Once the district court's legal and factual  errors are put to one side, it is plain that  Woods (and, to the extent relevant, the other  task force officers) had probable cause to arrest  Sawyer. To begin with, Sawyer was standing alone  in front of a vacant house in a high crime area.  In addition, when Deputy Marshal Woods  approached, Sawyer fled and continued to flee  after Woods gave chase. Finally, Woods observed  Sawyer toss what looked to be a firearm to the  ground during his flight.2 Viewed together and  from a common sense perspective, these facts  would allow a prudent person to believe that  Sawyer had committed the crime, under Illinois  law, of unlawful possession of a weapon. Compare  Tom v. Voida, 963 F.2d 952, 959-60 (7th Cir.  1992) (flight in a high crime area, coupled with  abandonment of what the officer believed to be a  stolen bicycle, provided probable cause for  arrest). Therefore, we conclude that probable  cause supported Sawyer's arrest. Accordingly, the  search that uncovered the bullets found on Sawyer  was a lawful search incident to arrest and the  bullets recovered should not have been  suppressed.

III

20
Because Cordell Sawyer's arrest was lawful and  the arresting officers therefore could lawfully  search Sawyer, we conclude that the district  court erred in suppressing the bullets the  officers found. Accordingly, we Reverse the  district court's suppression ruling.



NOTES:


1
 At the time of Sawyer's arrest, and before its  recent amendment, see 2000 Ill. Laws 91-690, 720  Ill. Comp. Stat. 5/24-1(a) read, in relevant  part,
A person commits the offense of unlawful use of  weapons when he knowingly
* * *
(4) Carries or possesses in any vehicle or  concealed on or about his person except when on  his land or in his own abode or fixed place of  business any pistol, revolver, stun gun or taser  or other firearm.


2
 In passing, Sawyer suggests that Woods could not  have possibly seen what Sawyer tossed to the  ground since it was dark out and the only light  in the area came from Woods's flashlight, but  there is no basis in the record to think that  Woods's flashlight would not have allowed him to  form a reasonable belief about what Sawyer  dropped. Accordingly, this argument does not  provide a ground for doubting that Woods saw what  he says he saw.